United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1827
                          ___________________________

                              United States of America

                                         Plaintiff - Appellee

                                           v.

                               Jamien Machai Williams

                                      Defendant - Appellant
                                    ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                            Submitted: January 16, 2020
                                  Filed: April 9, 2020
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.

       Jamien Machai Williams appeals his conviction for possession with intent to
distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D), and
for carrying a firearm during and in relation to a drug trafficking offense, in violation
of 18 U.S.C. § 924(c)(1)(A)(i). He argues that the district court 1 erred in denying
his motion to suppress evidence obtained from the search of his vehicle. We affirm.

       In October 2017, Officers Chad Norris and Amanda Woods of the Windsor
Heights, Iowa Police Department were dispatched to a Walmart store parking lot to
assist with a “road rage” incident. The woman who reported the incident claimed
that another driver, later identified as Williams, cut off her vehicle, then exited his
vehicle and hit her driver’s side window while yelling at her. The reporting party
stated that Williams threatened to shoot her. She described details about Williams’s
physical appearance, as well as the make, color, and license plate of his car.

       Based on these descriptions, the officers located Williams near his vehicle
outside the Walmart. Woods approached Williams, handcuffed him, and performed
a pat-down search. During this encounter, Williams admitted to telling a woman he
had a gun and threatening her, but he denied having a firearm, and the pat down did
not reveal a weapon. While Norris told Williams what the reporting party had said,
Williams became extremely emotional and stated he was experiencing anxiety. The
officers then removed the handcuffs from Williams in an attempt to calm him.

       About four minutes after the officers first approached Williams, Norris asked
Williams for his identification. Williams responded that his identification was in his
car and asked if the officers would “just run [his] name.” Norris again requested the
identification. As soon as Williams opened the driver’s side door, Norris smelled
the odor of marijuana coming from the vehicle. Williams handed Norris a driver’s
license with the name Jordan Gross and said that he had “gained a lot of weight and
cut [his] hair.” Norris did not believe that the driver’s license belonged to Williams.

     When Norris asked Williams about the smell of marijuana and told Williams
he was going to search the car, Williams started physically struggling with the


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
officers and eventually ran from the parking lot, leaving the car unlocked and the
door open. After Williams fled, the officers found a .22 caliber pistol and more than
400 grams of marijuana.

       In December 2017, a grand jury in the Southern District of Iowa returned an
indictment, charging Williams with three counts: (1) possession with intent to
distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D);
(2) carrying a firearm during and in relation to a drug trafficking crime in violation
of 18 U.S.C. § 924(c)(1)(A)(i); and (3) being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). In October 2018, Williams filed
a motion to suppress, which the district court denied. Williams then entered a
conditional guilty plea to Counts 1 and 2. The district court subsequently dismissed
Count 3 based on the terms of the plea agreement.

       The district court sentenced Williams to an 8-month term of imprisonment for
Count 1, to run consecutive to a 60-month term of imprisonment for Count 2, for a
total term of 68 months’ imprisonment. Williams appeals, challenging the district
court’s denial of his motion to suppress.

       Williams does not challenge the officers’ initial investigatory stop but argues
that the officers impermissibly continued to detain and question him after they
determined he did not have a firearm on his person and that the search of his vehicle
was unlawful. On appeal from a denial of a motion to suppress, we review the
district court’s factual findings for clear error and review its legal conclusions de
novo. United States v. Bearden, 780 F.3d 887, 892 (8th Cir. 2015). We will affirm
the district court’s ruling unless “the denial of the motion is unsupported by
substantial evidence, based on an erroneous interpretation of the law, or, based on
the entire record, it is clear that a mistake was made.” Id.

       Police may conduct a brief investigatory stop if they have a “reasonable,
articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S.
119, 123 (2000); Terry v. Ohio, 392 U.S. 1, 30-31 (1968). This standard “allows


                                         -3-
officers to draw on their own experience and specialized training to make inferences
from and deductions about the cumulative information available to them.” United
States v. Arvizu, 534 U.S. 266, 273 (2002). The extent of an investigatory stop must
be “reasonably related in scope to the circumstances which justified the interference
in the first place.” United States v. Ortiz-Monroy, 332 F.3d 525, 529 (8th Cir. 2003).

       First, the officers lawfully continued their investigation after they determined
Williams was not carrying a gun because, during the pat down, Williams admitted
that he had threatened to shoot a woman. Because Williams admitted to threatening
the reporting party, the officers had at least a reasonable suspicion that he had
committed harassment in violation of Iowa law. See Iowa Code § 708.7. Given this
admission, the officers had “sufficient suspicion to justify the expansion of the
investigation” by asking for Williams’s identification because his identity was
necessary to pursue charges should the reporting party choose to do so. See United
States v. Horton, 611 F.3d 936, 941 (8th Cir. 2010); United States v. Dawdy, 46 F.3d
1427, 1430 (8th Cir. 1995). Therefore, the officers’ request for Williams’s
identification was a reasonable and lawful extension of their initial investigatory
stop.

       Second, the officers then had probable cause to search Williams’s vehicle
because Norris smelled marijuana when Williams opened the car door. See United
States v. Beard, 708 F.3d 1062, 1065 (8th Cir. 2013). During a lawful investigatory
stop, officers may search a vehicle when they develop probable cause to believe it
contains contraband or evidence of criminal activity. Id. We have repeatedly held
that the odor of marijuana provides probable cause for a warrantless search of a
vehicle under the automobile exception. See, e.g., United States v. Mayfield, 678 F.
App’x 437, 439 (8th Cir. 2017) (per curiam); United States v. Brown, 634 F.3d 435,
438 (8th Cir. 2011). Thus, the district court did not err in denying Williams’s motion
to suppress evidence obtained from the search of his vehicle.

      Accordingly, we affirm.
                     ______________________________


                                         -4-